DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 10/25/2021 and 11/15/2022.  Claims 1-24 are pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements submitted were filed on 12/03/2021, 12/24/2021, 06/06/2022, 07/08/2022, 07/15/2022, 08/11/2022, 08/18/2022, 08/25/2022, 09/08/2022, 09/30/2022, 10/13/2022, 11/10/2022, 11/18/2022, 12/08/2022, and 12/16/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract does not appear to include that which is new in the art to which the invention pertains.  The abstract currently describes a proximity condition which is not relevant to the claims.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
The use of a trade name or a mark used in commerce (e.g. APPLE, BLUETOOTH, WI-MAX, WI-FI, JAVASCRIPT, YAHOO!, etc.) has been noted in this application. It should be capitalized (each letter) wherever it appears and be accompanied by the generic terminology or, where appropriate, include a proper symbol indicating use in commerce, such as ™, SM, or ® following the word.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claims 1, 6-7, 9, and 14-15 are objected to because of the following informalities:  
As per claim 1, the term “for” in lines 5 and 9 raises question as to whether the features following are limiting, or merely refer to intended use. This similarly applies to claims 6-7, 9, and 14-15.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mano et al. (US 5793366 A) in view of Lambourne et al. (US 7571014 B1).
As per independent claim 1, Mano teaches an electronic device, comprising: 
a display device (e.g. in column 8 lines 16-20, “a monitor or display”); 
one or more processors (e.g. in column 8 lines 1-15, “central processor unit”); and 
memory storing one or more programs configured to be executed by the one or more processors (e.g. in column 7 line 63 – column 8 line 24, “graphical user interface of the present invention may advantageously be implemented…transferring data between and among the CPU 401, the main memory 402, the video memory 403 and the mass storage device 406”), the one or more programs including instructions for: 
while displaying a first user interface including controls for an audio media application (e.g. in column 6 lines 48-60, “current selected task of accessing a music library is displayed within the control display window 12 in the graphical user interface… play, pause and stop commands as well as slidable controls for volume, bass and treble”), displaying a user interface related to one or more devices from which audio from the audio media application is to be output (e.g. in column 4 lines 43-50 and column 7 lines 8-15, and figure 1, “bus display window 14 displays the devices which are coupled… shown connected to the bus structure 16 are a compact disk (CD) changer 20… a stereo amplifier 24” for playing a song); 
in response to displaying the user interface related to one or more devices from which audio from the audio media application is to be output, displaying a second user interface including: in accordance with a determination that a source electronic device is connected to a first external device (e.g. in column 4 lines 43-50, “devices which are coupled…compact disk (CD) changer 20… a stereo amplifier”) and configured to provide audio data from the audio media application to the first external device without concurrently providing audio data from the audio media application to another external device, displaying a second affordance indicating that audio data from the audio media application is configured to be provided solely to the first external device (e.g. in column 7 lines 8-15, “When a song from a CD is being played and data is being sent from the CD changer to the amplifier… [displays second user interface which includes] animated stream of data 54 is shown flowing between the graphical representation of the CD changer 20 and the graphical representation of the stereo amplifier”, i.e. affordance indicating audio provided solely to stereo amplifier and not concurrently to another device),
but does not specifically teach receiving a request to display a user interface for selecting the one or more devices; in response to receiving the request to display the user interface for selecting the one or more devices, displaying the second user interface; and in accordance with a determination that a source electronic device is connected to a first external device and a second external device, different from the first external device, and configured to provide audio data from the audio media application concurrently to the first external device and the second external device, displaying a first affordance indicating that audio data from the audio media application is configured to be provided concurrently to the first external device and the second external device.
However, Lambourne teaches receiving a request to display a user interface for selecting the one or more devices and in response to receiving the request to display the user interface for selecting the one or more devices, displaying a second user interface (e.g. in column 14 lines 6-29 and figures 1 and 7A-7C, “user is able to control any one or all of the zone players from the computing device”, user can select any of “Hallway” player device, “Living Room” player device, etc. from program requested “Zones” user interface, e.g. figure 7A shows “second” user interface in response to “Dining Room” being selected; and/or the user can request “a pop-up window [i.e. user interface] listing remaining available players to be grouped with the one in the Dining Room… the user can select from the remaining available players” as shown in figure 7B which in response shows “second” user interface of figure 7C) and in accordance with a determination of further connection to a second external device, different from a first external device, to provide audio data concurrently to the first external device and the second external device (e.g. in column 14 lines 6-29 and “Library” player device and “Dining Room” player device to both play a song), displaying a first affordance indicating that audio data from an audio media application is configured to be provided concurrently to the first external device and the second external device (e.g. in column 14 lines 6-29 and figures 7A-7C, “FIG. 7C shows, as a result, the players in the Dining Room and the living room are in one group and play synchronously a song entitled "Christmas time is here"”, i.e. audio data from the audio media application provided concurrently to the first external device and the second external device, and figure 7C shows the indication/affordance, e.g. the highlighted button with both “Library” and “Dining Room”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mano to include the teachings of Lambourne because one of ordinary skill in the art would have recognized the benefit of allowing the user freedom to choose from one or more of multiple devices to play the audio.  

As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the first external device is paired with the source electronic device (e.g. Mano, in column 4 lines 43-50 and figure 4, “devices which are coupled…compact disk (CD) changer 20… a stereo amplifier”).
As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches wherein the second external device is not paired with the source electronic device (e.g. Mano, in column 4 lines 43-50 “devices which are coupled…compact disk (CD) changer 20… a stereo amplifier”; in the case where no second external audio output device is connected to the bus for the audio). 
As per claim 4, the rejection of claim 1 is incorporated and the combination further taches wherein the source electronic device is paired with the electronic device (e.g. Mano, in column 2 line 60 – column 2 line 4 and figure 4, computer system is connected to CD changer).
	Claims 9-12 are the medium claims corresponding to the device claims 1-4 and are rejected under the same reasons set forth, and the combination further teaches a non-transitory computer-readable storage medium (e.g. in column 7 line 63 – column 8 line 24, “graphical user interface of the present invention may advantageously be implemented…transferring data between and among the CPU 401, the main memory 402, the video memory 403 and the mass storage device 406”).
Claims 17-20 are the method claims corresponding to the device claims 1-4, and are rejected under the same reasons set forth.

Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mano et al. (US 5793366 A) in view of Lambourne et al. (US 7571014 B1), and further in view of Kumar et al. (US 20140181654 A1).
As per claim 5, the rejection of claim 4 is incorporated, but the combination does not specifically teach wherein the second user interface includes a third affordance that, when selected, causes audio data from the audio media application to be outputted by the source electronic device.
However, Kumar teaches a third affordance that, when selected, causes audio data from an audio media application to be outputted by a source electronic device (e.g. in paragraphs 115-117 and 204-205, select icon for a device to play the audio as shown in figures 10A-10C and 22B which includes the IPHONE/source itself).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Kumar because one of ordinary skill in the art would have recognized the benefit of allowing a user to control the audio to be played on any supported audio output device(s).  
Claim 13 is the medium claim corresponding to device claim 5 and is rejected under the same reasons set forth.  
Claim 21 is the method claim corresponding to device claim 5 and is rejected under the same reasons set forth.  

Claims 6-7, 14-15, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mano et al. (US 5793366 A) in view of Lambourne et al. (US 7571014 B1), and further in view of Sanders (US 20120051560 A1).
As per claim 6, the rejection of claim 1 is incorporated, but the combination does not specifically teach detecting an input; and in response to detecting the input, adjusting a volume level of the first external device and adjusting a volume level of the second external device.  
However, Sanders detecting an input and in response to detecting the input, adjusting a volume level of a first external device and adjusting a volume level of a second external device (e.g. in paragraphs 6 and 42, “each individual volume control can be configured to indicate the current absolute volume level of its corresponding audio output device… allows users to adjust the volume of each audio output device individually using the individual volume controls” for a plurality of devices and figures 4 and 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Sanders because one of ordinary skill in the art would have recognized the benefit of allowing the user to control relevant audio parameters.  

As per claim 7, the rejection of claim 6 is incorporated and the combination further teaches in response to detecting the input, displaying a graphical indication of the volume level of the first external device and a graphical indication of the volume level of the second external device different from the graphical indication of the volume level of the first external device (e.g. Sanders, in paragraphs 6 and 42, “indicate the current absolute volume level of its corresponding audio output device” for a plurality of devices, and figures 4 and 8).  
Claims 14-15 are the medium claims corresponding to the device claims 6-7, and are rejected under the same reasons set forth.
Claims 22-23 are the method claims corresponding to the device claims 6-7, and are rejected under the same reasons set forth.

Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mano et al. (US 5793366 A) in view of Lambourne et al. (US 7571014 B1) and Sanders (US 20120051560 A1), and further in view of Anzai et al. (US 6016248 A).
As per claim 8, the rejection of claim 6 is incorporated, but the combination does not specifically teach wherein the input includes rotation of a rotatable input device of the electronic device that rotates relative to a housing of the electronic device.
However, Anzai input includes rotation of a rotatable input device of an electronic device that rotates relative to a housing of the electronic device (e.g. in column 5 line 63 – column 6 line 6, “volume adjustment dial 13e is used to control the volume of a loudspeaker…with the rotational movement of the dial 13e” for a plurality of external devices and figure 1 item 13e).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Anzai because one of ordinary skill in the art would have recognized the benefit of allowing the user to additionally use other well-known types of input to adjust volume.  

Claim 16 is the medium claim corresponding to device claim 8 and is rejected under the same reasons set forth.  
Claim 24 is the method claim corresponding to device claim 8 and is rejected under the same reasons set forth.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
	Kim et al. (US 20180267773 A1) teaches “electronic device may display identification information 1122 of an application that is to output audio data via the sub-output device” (e.g. in paragraph 133 and figure 11C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        12/16/2022

/ANDREW R DYER/Primary Examiner, Art Unit 2176